Citation Nr: 1021768	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for scoliosis of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for a low back disability including 
scoliosis.  

In November 2008, the Veteran testified before the 
undersigned at a Travel Board hearing.  A transcript of the 
hearing is of record.

This case was remanded by the Board in January 2009 for 
further development.  The Board is satisfied as to 
substantial compliance with its remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  This included scheduling an 
appropriate VA examination to determine the nature and 
progression of the scoliosis documented in the Veteran's 
service treatment records.  As such, the case is now ready 
for disposition.


FINDING OF FACT

Scoliosis of the back is not currently shown.


CONCLUSION OF LAW

Scoliosis of the back was not incurred in active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, a letter sent to the Veteran in April 2002 informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also advised of the essential elements for establishing 
service connection.  With respect to the Dingess 
requirements, in August 2006, the RO provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
August 2006 notice was provided to the Veteran, the claim was 
readjudicated in an August 2008 SSOC.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and written statements in support of his claim, and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned in November 2008.  
The Veteran indicated in correspondence dated in December 
2009 that he had no other information or evidence to submit 
in support of his claim.

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in March 2009, and an addendum to that 
opinion was obtained in July 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's service 
treatment records, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In view of the foregoing, the Board finds that no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, by way of history, the Veteran filed a claim for 
entitlement to service connection for "lower back injury 
(constant pain) arthritis" in February 2002.  The RO 
recharacterized the claim as service connection for "low 
back injury (also claimed as arthritis)" and denied the 
claim in an August 2002 rating decision.  However, in its 
January 2009 decision, the Board split the claim into two 
issues: (1) entitlement to service connection for "a low 
back disability, other than scoliosis" and (2) entitlement 
to service connection for "scoliosis of the back."  The 
Board denied the claim for entitlement to service connection 
for a low back disability, other than scoliosis, based on the 
finding that the Veteran's back disability (arthritis of the 
spine) was not shown in service or within one year of 
separation from service and had not been shown to be 
etiologically related to his active service.  

However, the Board remanded the claim for entitlement to 
service connection for scoliosis of the back for further 
development.  Specifically, the Board noted that  the 
Veteran's service treatment records reflected that "mild" 
scoliosis of the spine was noted upon his entry to service in 
1958; and, that, upon service discharge in 1960, his 
scoliosis was described as "moderate".  The Board found 
that a medical opinion was necessary to determine whether the 
Veteran's scoliosis was a congenital or developmental defect.  
If it was a congenital or developmental defect, the Board 
directed the examiner to determine if there was an in-service 
superimposed injury or disease.  If it was not a congenital 
or developmental defect, the Board directed the examiner to 
determine if there was in-service aggravation of the 
condition, as the scoliosis went from mild to moderate in 
degree during the Veteran's period of active duty.   

The Veteran was afforded a VA spine examination in March 
2009.  Significantly, the examiner found that he did not 
currently exhibit scoliosis.  However, based on the 1958 
entrance examination and 1960 separation examination, the 
examiner opined that it was as least as likely as not that 
the Veteran's previously-documented scoliosis was due to or a 
result of trauma and strenuous activity.  The examiner was 
unable to rule out whether his symptoms increased independent 
of his time in the service.  

The RO requested an addendum to the March 2009 VA examination 
report to clarify whether there was a current diagnosis of 
scoliosis.  In July 2009, after reviewing the Veteran's 
claims file and VA radiology results from 2000 to 2009, the 
VA physician concluded that there was no abnormality of spine 
curvature and specifically no scoliosis shown at the March 
2009 examination.  Moreover, VA 
X-rays taken in March 2009 and April 2009, as well as 
magnetic resonance imaging (MRI) conducted in October 2004, 
did not reveal scoliosis of the lumbar spine.  As such, the 
VA physician opined that "scoliosis is not present to be 
aggravated in the service."  

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) has held in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement 
of a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  Here, as discussed above, the record shows that 
the Veteran has never been diagnosed as having scoliosis of 
the back since he filed his claim for entitlement to service 
connection for a low back injury in February 2002.  To the 
contrary, he has been diagnosed with degenerative arthritis 
of the lumbar spine and low back pain, not otherwise 
specified, which have been denied entitlement to service 
connection in the Board's January 2009 decision.  

Thus, the facts here are distinguishable from the facts 
present in McClain because the Veteran has not been diagnosed 
with the disability on appeal during the course of the entire 
appeal period.  As such, entitlement to service connection 
for scoliosis must be denied due to lack of a current 
diagnosis.

Consideration has been given to the Veteran's assertion that 
he suffers from a chronic disability of the spine due to his 
active service.  Again, service connection for a disability 
of the spine other than scoliosis was denied by the Board in 
its January 2009 decision, which was not appealed.  With 
respect to his claim for service connection for scoliosis of 
the back, the Veteran has not made any contentions that he 
suffers from scoliosis.  Nevertheless, as the Veteran has not 
been shown to be a medical professional, his opinion that he 
suffers from scoliosis as opposed to degenerative joint 
disease or degenerative disc disease is not probative.  He is 
not competent to make such a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).   The July 2009 VA 
opinion, as rendered by a professional, is also far more 
probative than the Veteran's lay opinion.

ORDER

Entitlement to service connection for scoliosis of the back 
is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


